                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                             Chief Judge Philip A. Brimmer

Civil Action No. 18-cv-00486-PAB-SKC

DAVID COLLARDEY,


      Plaintiff,

v.

ALLIANCE FOR SUSTAINABLE ENERGY, LLC, and
JOSEPH THILL,

      Defendants.


                                          ORDER


      This matter is before the Court on Defendant Alliance for Sustainable Energy,

LLC’s Motion for Summary Judgment [Docket No. 47]. The Court has subject matter

jurisdiction under 28 U.S.C. §§ 1331 and 1367. See Docket No. 1 at 2, ¶ 3.

I. BACKGROUND1

      This case arises out of the termination of plaintiff’s employment. From January

7, 2013 to November 17, 2016, plaintiff worked for defendant Alliance for Sustainable

Energy, LLC (“Alliance”) as a Protective Force Officer (“PFO”) in the Office of Security

and Emergency Preparedness (“OSEP”) at the National Renewable Energy Laboratory

(“NREL”) in Golden, Colorado. Docket No. 47 at 2, 5, ¶¶ 1, 18. Plaintiff suffers from

Post-Traumatic Stress Disorder (“PTSD”), Bi-Polar II disorder, depression, and anxiety.

Docket No. 53 at 5, ¶ 8. He informed Alliance of these conditions at the time he was


      1
          The following facts are undisputed unless otherwise indicated.
hired. Docket No. 53 at 5, ¶ 9. Plaintiff’s conditions were well managed throughout his

employment with the use of medication, Docket No. 53 at 5, ¶ 8, and plaintif f was able

to perform his job duties. Docket No. 47 at 5, ¶ 23.

       On July 7, 2016, plaintiff asked another PFO, “[W]ho’s the wise person who put

the belt clips on all of the radio batteries?” Docket No. 53 at 6, ¶ 14. Seconds later,

another employee, Jeffrey Kastella, entered the room in an angry manner, popped off

the belt clips from the batteries with a knife, and turned toward plaintiff. Id. at 6-7,

¶¶ 16-17. Believing that Mr. Kastella was trying to intimidate him, plaintiff filed an

internal complaint with Alliance’s Human Resources Department and a criminal

complaint with the Jefferson County Sheriff’s Office (“JCSO”) on July 7, 2016. Id. at 3,

¶¶ 8-9; Docket No. 53 at 7, ¶¶ 22-23. Af ter an investigation, which Alliance was aware

of, the JCSO determined that no crime had been committed. Docket No. 47 at 4, ¶ 11.

       The director of OSEP, Joseph Thill, id. at 2, ¶ 2, did not discuss the police report

or investigation with plaintiff for four months after the knife incident. Id. at 4, ¶ 13.

However, on November 16, 2016, plaintiff was ordered to meet with Mr. Thill and Donna

Wachter, Alliance’s human resources manager. Plaintiff was not provided any

information concerning the nature or subject matter of the meeting beforehand. Docket

No. 53 at 9-10, ¶¶ 33-36. Plaintiff emailed Mr. Thill, Ms. Wachter, and people in Human

Resources, the Ombudsman’s office, and the legal department to ask what the meeting

was about, but received no response. Id., ¶¶ 35-36. On November 15, 2016, plaintiff

encountered Mr. Thill outside of work. Id. at 10, ¶ 38. Referring to the next day’s

meeting, Mr. Thill told plaintiff that “not everything is a conspiracy” and that he and Ms.



                                               2
Wachter “just wanted to sit down and see how [plaintiff] was doing.” Id., ¶¶ 38-39. Mr.

Thill also stated to plaintiff, “[Y]ou are weird.” Id. at 6, ¶ 13.

       During the meeting on November 16, 2016, Mr. Thill asked plaintiff about alleged

inconsistencies in his statements to Ms. Wachter and the JCSO about the knife incident

with Mr. Kastella. Docket No. 47 at 4, ¶ 15; Docket No. 53 at 10, ¶ 43. Mr. T hill

questioned plaintiff in an angry manner and threatened to file a complaint against the

investigator from the JCSO regarding his statement that Mr. Kastella had a propensity

for violence. Docket No. 53 at 11-13, ¶¶ 44, 54-55, 61-62. Mr. Thill also stated that he

did not trust plaintiff “because of the knife incident.” Id. at 13, ¶ 64. Plaintiff was the

only employee interviewed about inconsistencies in his statements even though at least

two other employees had also made inconsistent statements to Ms. Wachter and the

JCSD regarding the knife incident. Id. at 14, ¶¶ 70-72.

       On November 17, 2016, Mr. Thill informed plaintiff over the phone that he was

being terminated. Docket No. 47 at 5, ¶¶ 18-19. Plaintif f’s written notice of termination,

which he received the following day, stated that plaintiff was being terminated due to his

“continued and repeated pattern of misrepresentations related to workplace situations

over the past two years.” Id. at 5, ¶ 21; see also Docket No. 47-4 (notice of

termination). Until his termination, plaintiff had an excellent performance record at

Alliance and had never been reprimanded for misrepresenting a workplace situation.

Docket No. 53 at 4-5, ¶¶ 2-3, 5-6.

       Plaintiff filed this lawsuit on February 26, 2018. Docket No. 1. Plaintiff asserts

claims against Alliance for (1) disability discrimination in violation of the Americans with



                                                3
Disabilities Act of 1990 (“ADA), as amended, 42 U.S.C. § 12101 et seq., and the

Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq.; (2) violation of Colo. Rev. Stat.

§ 24-34-402.5; and (3) wrongful discharge in violation of Colorado public policy. Id. at

14-17. Plaintiff also alleges a claim against Mr. Thill for intentional infliction of

emotional distress. Id. at 18-19. On February 21, 2019, Alliance (“defendant”) moved

for summary judgment on plaintiff’s first three claims for relief. Docket No. 47. Plaintiff

filed a response to the motion on March 14, 2019, Docket No. 53, to which defendant

replied on March 28, 2019. Docket No. 56.

II. LEGAL STANDARD

         Summary judgment is warranted under Federal Rule of Civil Procedure 56 when

the “movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248-50 (1986). A disputed f act is “material” if

under the relevant substantive law it is essential to proper disposition of the claim.

Wright v. Abbott Labs., Inc., 259 F.3d 1226, 1231-32 (10th Cir. 2001). Only disputes

over material facts can create a genuine issue for trial and preclude summary

judgment. Faustin v. City & Cty. of Denver, 423 F.3d 1192, 1198 (10th Cir. 2005). An

issue is “genuine” if the evidence is such that it might lead a reasonable jury to return a

verdict for the nonmoving party. Allen v. Muskogee, 119 F.3d 837, 839 (10th Cir.

1997).

         Where “the moving party does not bear the ultimate burden of persuasion at trial,

it may satisfy its burden at the summary judgment stage by identifying a lack of



                                               4
evidence for the nonmovant on an essential element of the nonmovant’s claim.”

Bausman v. Interstate Brands Corp., 252 F.3d 1111, 1115 (10th Cir. 2001) (internal

quotation marks omitted) (quoting Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 671

(10th Cir. 1998)). “Once the moving party meets this burden, the burden shifts to the

nonmoving party to demonstrate a genuine issue for trial on a material matter.”

Concrete Works of Colo., Inc. v. City & Cty. of Denver, 36 F.3d 1513, 1518 (10th Cir.

1994). The nonmoving party may not rest solely on the allegations in the pleadings, but

instead must designate “specific facts showing that there is a genuine issue for trial.”

Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986) (internal quotation marks omitted).

“To avoid summary judgment, the nonmovant must establish, at a minimum, an

inference of the presence of each element essential to the case.” Bausman, 252 F.3d

at 1115. When reviewing a motion for summary judgment, a court must view the

evidence in the light most favorable to the non-moving party. Id.

III. ANALYSIS

       A. Disability Discrimination

       Defendant moves for summary judgment on plaintiff’s ADA and Rehabilitation

Act claims. See Docket No. 47 at 7. Where, as in this case, a plaintiff does not present

direct evidence of discrimination, a court applies the burden-shifting framework from

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), to evaluate disability

discrimination claims arising under the ADA and the Rehabilitation Act. See Lincoln v.

BNSF Railway Co., 900 F.3d 1166, 1192 (10th Cir. 2018) (applying framework to ADA

claim); Cummings v. Norton, 393 F.3d 1186, 1189 n.1 (10th Cir. 2005) (apply ing



                                             5
framework to Rehabilitation Act claim). The first step of that framework “requires the

plaintiff to establish a prima facie case of discrimination by showing (1) that he is

disabled within the meaning of the ADA [or the Rehabilitation Act]; (2) that he is

qualified for the job held or desired; and (3) that he was discriminated against because

of his disability.” Lincoln, 900 F.3d at 1192 (internal quotation marks omitted); see also

McGeshick v. Principi, 357 F.3d 1146, 1150 (10th Cir. 2004) (articulating four elements

of a prima facie claim under the Rehabilitation Act: (1) the plaintiff is disabled under the

Act; (2) the plaintiff would otherwise be qualified to participate in the program; (3) the

program is a federal agency or receives federal financial assistance; and (4) the

program has discriminated against plaintiff).2 If this showing is made, “the burden shifts

to the employer to articulate a legitimate, nondiscriminatory reason” for the adverse

employment action. Lincoln, 900 F.3d at 1193 (internal quotation marks omitted). If the

employer offers a legitimate justification, the plaintiff can prevail on his discrimination

claim only by showing that the employer’s stated reason for the employment action is

pretext for discrimination. Id.

       Defendant does not dispute the first and second elements of plaintiff’s prima

facie case. See Docket No. 47 at 7-8; see also id. at 5, ¶ 23; Docket No. 53 at 5, ¶ 8.

Instead, defendant argues that plaintiff’s claim fails on the third element because

“[t]here is no evidence that Alliance took adverse action against Collardey because of

his alleged disability or perceived disability.” Docket No. 47 at 7. In the alternative,

defendant contends that it had a legitimate, nondiscriminatory reason for plaintiff’s

       2
       The differences between an ADA claim and a claim arising under the
Rehabilitation Act are immaterial in this case.

                                              6
termination, which plaintiff cannot show was pretextual. Id. at 8.

       The Court need not reach the issue of pretext because plaintiff’s evidence is not

sufficient to show that he was terminated under circumstances giving rise to an

inference of disability discrimination. See Smothers v. Solvay Chems., Inc., 740 F.3d

530, 544 (10th Cir. 2014). W hile a plaintiff’s burden of establishing a prima facie case

under the McDonnell Douglas framework is not “onerous,” Young v. United Parcel

Serv., Inc., 135 S. Ct. 1338, 1354 (2015), “it is also not em pty or perfunctory.” Vinez v.

Sky Chefs, Inc., 658 F. App’x 390, 393 (10th Cir. 2016) (unpublished) (internal

quotation marks omitted). It “requires [a] plaintiff to present some affirmative evidence

that disability was a determining factor in the employer’s decision.” Lincoln, 900 F.3d at

1193 (emphasis omitted).

       Viewed in a light most favorable to plaintiff, the evidence shows that Alliance, Mr.

Thill, and Michael Howe, plaintiff’s direct supervisor, were aware of plaintiff’s medical

conditions at the time Alliance terminated plaintiff’s employment. See Docket No. 53 at

5, ¶ 9; Docket No. 53-5 at 3, ¶ 13 (stating that Mr. Howe was informed of plaintiff’s

PTSD and depression); Docket No. 53-15 at 15, 232:21-233:1 (testif ying that Mr. Thill

was informed of plaintiff’s “neurological problems for which [plaintiff took] meds”).3

However, the only evidence plaintiff cites to support an inference that defendant

terminated plaintiff because of his medical conditions consists of Mr. Thill’s November

15, 2016 statements to plaintiff that “not everything is a conspiracy” and “you are weird.”

See Docket No. 53 at 6, ¶¶ 12-13. These statements are too vague to allow a

       3
        Plaintiff does not cite any evidence establishing when, during his employment,
he informed Mr. Thill and Mr. Howe of his medical conditions.

                                             7
reasonable jury to find a connection with plaintiff’s alleged disabilities, and plaintiff fails

to provide information regarding the context of the statements to allow such a

connection to be inferred.4 As a result, the Court finds the statements insufficient,

standing alone, to satisfy the causal element of plaintiff’s prima facie case. See

Zoutomou v. Copper, 550 F. App’x 647, 651 (10th Cir. 2013) (unpublished) (finding that

supervisor’s “abstract remark” about needing “more energy” from the plaintiff did not

support an inference of age discrimination, as “there [was] nothing about the statement

to indicate a connection to [the plaintiff’s] age”); Rea v. Martin Marietta Corp., 29 F.3d

1450, 1457 (10th Cir. 1994) (finding no causal nexus between employer’s comments

and employee’s layoff where the employee “ha[d] not given enough information for [the

court] to understand the context or broaden any inferences of the statement”); Auble v.

Babcock & Wilcox Tech. Servs. Y-12, LLC, 2015 WL 6049825, at *11 (E.D. Tenn. Oct.

15, 2015) (holding that co-workers’ statements describing the plaintiff as “weird,”

“creepy,” and having a “dull” affect did not, on their face, support an inference of

disability bias); see also Stone v. Autoliv ASP, Inc., 210 F.3d 1132, 1140 (10th Cir.

2000) (noting that “isolated or ambiguous comments may be . . . too abstract” to

support an inference of discrimination (internal quotation marks and bracket omitted)).

       Plaintiff’s arguments regarding pretext do not support a different conclusion.

See Docket No. 53 at 18. Even assuming that the evidence creates a genuine issue of


       4
        While plaintiff asserts in his affidavit that Mr. Thill’s comments “made no sense
except in the context of [plaintiff’s] disabilities,” Docket No. 53-5 at 3, ¶ 11, this
conclusory statement, unsupported by any factual detail, is insufficient to create a
genuine issue of fact. See Fitzgerald v. Corrs. Corp. of Am., 403 F.3d 1134, 1143 (10th
Cir. 2005) (“[C]onclusory allegations without specific supporting facts have no probative
value.” (internal quotation marks omitted)).

                                               8
fact as to the truthfulness or accuracy of defendant’s stated reason for plaintiff’s

termination, the Tenth Circuit has held that evidence of pretext does not, “in and of

itself, create an inference of discriminatory intent to establish a prima facie case.”

Vinez, 658 F. App’x at 394. As explained in Adamson v. Multi Community Diversified

Services, Inc., 514 F.3d 1136 (10th Cir. 2008),

       By conflating evidence tending to cast doubt on an employer’s stated
       reasons for an employment decision with the burden of establishing an
       inference of actionable discriminatory animus in the first instance,
       Plaintiffs seek to gain the benefit of that inference without having to
       establish it. Without a demonstrable nexus between aspersions cast on
       an employer’s stated reasons and invidious intent, evidence of “pretext”
       merely establishes that an employer’s stated reason for its actions may
       not be its real or only reason. It does not establish that the real or “but-
       for” reason was unlawful discrimination.

Id. at 1144. As discussed above, plaintiff has not carried his initial burden of

establishing an inference of disability discrimination. Accordingly, any evidence of

pretext is insufficient, standing alone, to satisfy plaintiff’s summary judgment burden.

       For the foregoing reasons, defendant is entitled to summary judgment on

plaintiff’s ADA and Rehabilitation Act claims.

       B. State Law Claims

       Plaintiff’s remaining claims arise under state law. Although the Court may

exercise supplemental jurisdiction over state law claims if there is a jurisdictional basis

for doing so, 28 U.S.C. § 1367(c)(3) provides that a district court “may decline to

exercise supplemental jurisdiction over a claim . . . if . . . the district court has dismissed

all claims over which it has original jurisdiction.” The Tenth Circuit has instructed that,

“if federal claims are dismissed before trial, leaving only issues of state law,” courts



                                               9
should “decline to exercise pendent jurisdiction . . . absent compelling reasons to the

contrary.” Brooks v. Gaenzle, 614 F.3d 1213, 1229-30 (10th Cir. 2010) (brackets,

internal citations, and internal quotation marks omitted). This rule is consistent with

“[n]otions of comity and federalism,” which “demand that a state court try its own

lawsuits.” Id. at 1230 (quoting Ball v. Renner, 54 F.3d 664, 669 (10th Cir. 1995)).

       Plaintiff does not argue that the Court should retain jurisdiction over his state law

claims if the federal claims are dismissed, and the Court does not find any compelling

reason to do so. Accordingly, plaintiff’s second, third, and fourth claims for relief will be

dismissed without prejudice. See Thompson v. City of Shawnee, 464 F. App’x 720, 726

(10th Cir. 2012) (unpublished) (holding that, when declining to exercise supplemental

jurisdiction over state-law claims, court “had discretion either to remand the claims to

the state court or to dismiss them”); see also Colo. Rev. Stat. § 13-80-111 (permitting

claims properly commenced within the statute of limitations to be re-filed if involuntarily

dismissed because of lack of jurisdiction); Artis v. District of Columbia, 138 S. Ct. 594,

598 (2018) (holding that 28 U.S.C. § 1367(d) tolls the statute of limitations for state law

claims asserted under § 1367(a) during the pendency of the federal litigation in which

such claims are brought and for thirty days following involuntary dismissal of those

claims on jurisdictional grounds).

IV. CONCLUSION

       For the foregoing reasons, it is

       ORDERED that Defendant Alliance For Sustainable Energy, LLC’s Motion for

Summary Judgment [Docket No. 47] is GRANTED in part and DENIED in part. It is



                                             10
further

          ORDERED that plaintiff’s first claim for relief is dismissed with prejudice. It is

further

          ORDERED that plaintiff’s second, third, and fourth claims for relief are dismissed

without prejudice. It is further

          ORDERED that Defendant Joseph Thill’s Motion for Summary Judgment [Docket

No. 46] is DENIED as moot. It is further

          ORDERED that, within 14 days of this order, defendant Alliance For Sustainable

Energy, LLC may have its costs by filing a Bill of Costs with the Clerk of the Court. It is

further

          ORDERED that this case is closed.


          DATED September 16, 2019.

                                              BY THE COURT:


                                               s/Philip A. Brimmer
                                              PHILIP A. BRIMMER
                                              Chief United States District Judge




                                                11
